KIRKPATRICK, District Judge.
This motion Is twofold: (i) To strike from the files the deposition of a witness, who is one of the complainants in this cause, because he refused to produce on demand an agreement which he had made with his co-complainant in regard to the patent which is involved in this suit; or (2) to open his deposition, and require him to produce said agreement, and subject himself to further cross-examination.
The only object sought to be obtained by the production of this paper called for which is noted in the record is that the same is “material, relevant, and competent to prove the interest of the witness”; but the witness is one of the complainants, and his interest is conceded. The paper is not necessary for that purpose. If for any other purpose the paper is required, its production can be obtained through a subpoena duces tecum, which the witness, though a party to this suit, is bound to obey. In such case the witness is under protection of the court, who will see to it that he be not compelled to disclose the contents of the paper until the court has had an opportunity to determine if it be necessary for him to do so.
There is nothing in the moving papers tending to show that the paper called for contains anything relevant or material to the issue, and the motion for its production is denied.